 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Antonio Ronnell Williams,                               No. 2:16-cv-01495-KJM-AC
12                              Plaintiff,                   ORDER
13           v.
14
     Hutson, et al.,
15
                                Defendant.
16

17          On June 11, 2021, the Ninth Circuit remanded this case to this court “for the limited

18   purpose of allowing [this court] to make factual findings whether appellant delivered the notice of

19   appeal to prison officials for mailing to the court in compliance with the requirements of Federal
20   Rule of Appellate Procedure 4(c) within 14 days after receiving notice of the entry of judgment.”

21   Order at 2, ECF No. 92 (citing Fed. R. App. P. 4(c)(1) and Houston v. Lack, 487 U.S. 266, 270

22   (1988)). The Ninth Circuit also requested that if this court determines the notice of appeal would

23   be timely as a motion to reopen the time to appeal under Federal Rule of Appellate Procedure

24   4(a)(6), this court also rule on the motion to reopen the time to appeal. See id. at 2–3. The

25   circuit’s order further permits this court to “call for any additional submissions from the parties”

26   as this court “deems appropriate.” Id. at 3.

27          Within 21 days of receiving service of this order, plaintiff may file a further submission

28   in support of his claim that he delivered the notice of appeal to prison officials for mailing to the

                                                       1
1   court in compliance with the requirements of Federal Rule of Appellate Procedure 4(c) within 14

2   days after receiving notice of the entry of judgment. That further submission may also explain

3   why, if this court determines the notice of appeal would be timely, the court should grant the

4   motion to reopen the time to appeal. Defendant may file a response within 14 days of receiving

5   service of any such further submission.

6          IT IS SO ORDERED.

7   DATED: June 29, 2021.
8
9




                                                    2
